Apareciendo que el escritó de apelación en el presente caso fue radicado en la secretaría de la corte de distrito el día 20 de julio, 1927, y que el apelante no ha radicado transcripción alguna en la secretaría de este tribunal, ni solicitado' prórroga para hacerlo, ni ha radicado en la secretaría de la corte de distrito la transcripción de la evidencia, a pesar de haber transcu-rrido con exceso la última prórroga concedida para ello, se declara con lugar la moción presentada por la parte apelada y en su consecuencia se desestima la apelación interpuesta.